                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN

ROGER RINALDI,
                                                             ORDER
                         Plaintiff,
                                                            19-cv-3-wmc
            v.

STATE OF WISCONSIN, et al.,

                         Defendants.


        The undersigned recuses himself in the above entitled matter pursuant to 28

  U.S.C. § 455.

  Entered this 11th day of February, 2019.

                                             BY THE COURT:

                                             /s/
                                             ___________________________________________
                                             WILLIAM M. CONLEY
                                             District Judge




                                             1
